Citation Nr: 1626820	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  14-08 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a right ankle disability, to include as secondary to a right knee disability.



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1980 to August 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran had previously appointed a private attorney, Mr. J. Michael Woods, as his representative in this matter.  Mr. Woods subsequently withdrew his representation.  In September 2015 correspondence, VA sought to clarify representation as there was some indication that the Veteran intended to appoint Disabled American Veterans as his representative.  He was instructed to respond within 30 days or it would be presumed that he wished to represent himself. He did not respond; therefore, the Board resumes review of this appeal with no representation appointed for the Veteran.  In August 2015 correspondence, the Veteran requested a Board hearing; in April 2016 correspondence, he withdrew his hearing request. 

The issues of service connection for bilateral hearing loss, and right knee and right ankle disabilities, are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The evidence reasonably shows the Veteran has tinnitus that began during service and has persisted since.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to this claim.  However, inasmuch as this decision grants the benefit sought in the merits determination below, there is no reason to belabor its impact on the matter; any notice defect or duty to assist omission is harmless.  

 Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran claims that his tinnitus began during his active duty service as a result of noise trauma he sustained therein.  His DD Form 214 shows that his military occupational specialty (MOS) was cannon crewman.  His exposure to noise trauma in service is not in dispute.

According to a July 2010 VA treatment record, the Veteran complained of chronic tinnitus.  He reported that he served in artillery in service; postservice, he worked as a security guard, corrections officer, and mechanic.  His physician opined that his tinnitus is at least as likely as not related to service given his exposure to noise therein, and his lack of exposure to loud noises postservice.

During a September 2010 VA audiological consult, the Veteran reported that he has had periodic tinnitus for a "long time" and that his tinnitus occurs almost every day, varying in loudness.

On April 2011 VA examination, the Veteran reported that he wore hearing protection while exposed to cannon fire in service.  He first noticed his tinnitus 20 years earlier, but was unsure of the circumstances surrounding onset.  He described his tinnitus as intermittent, not constant.  The VA examiner opined that the Veteran's tinnitus is less likely due to service as its onset was 20 years earlier, several years postservice.  He further noted that the Veteran's account of intermittent tinnitus was not consistent with a history of noise exposure.

During July 2012 VA treatment, the Veteran reported that he has had problems with tinnitus since service and that it is progressively worsening.  He explained that his tinnitus was initially just a "mild annoyance" but has become more pervasive over the past several months.  He denied having significant postservice noise exposure.  He denied that his tinnitus keeps him from sleeping but reported that it was starting to cause difficulties during the day due to the intrusiveness of symptoms. 

During July 2013 VA treatment, the Veteran reported that he had occasional ringing in his ears since service but that it has now progressed to the point that it consistently "comes on" anytime he is around noise and also when he speaks.  His physician opined that his tinnitus is likely due to working in an environment of loud noises for years, especially in the military.  

There is evidence for and against the Veteran's claim presented in the conflicting medical opinions in the record.  On April 2011 VA audiological examination, the examiner opined that the Veteran's tinnitus is less likely related to service given the Veteran's report of onset 20 years earlier, many years postservice.  The Board finds that the VA opinion is of lesser probative value than the Veteran's own statements during VA treatment prior to and following the April 2011 VA examination that his tinnitus began in service and persisted since.  Additionally, in July 2012, he has since explained, in essence, that his tinnitus actually began in service but became more severe as the years passed, which accounts for any discrepancies in prior reports.  Further, during VA treatment in July 2010 and July 2013, his VA treating physicians opined that his tinnitus is likely due to service given his exposure to loud noises therein.

One method of establishing a nexus between a current disability and service is by showing that the disability began in service, and has persisted since. Tinnitus is a disability capable of lay observation, and the Veteran's accounts of onset of a slowly progressing in severity tinnitus in service are deemed credible.  Resolving any remaining reasonable doubt in his favor (as required under 38 C.F.R. § 3.102), the Board concludes that service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

A preliminary review of the record found that further development is necessary to satisfy VA's duty to assist the Veteran in development evidence to substantiate his remaining claims.

As an initial matter, on close review of the file, the Board notes that the Veteran requested a hearing with a Decision Review Officer (DRO) in his January 2012 Appeal Election Form, before the case was forwarded to the Board for appellate review.  He specifically requested that a DRO hearing be scheduled in Orlando, Florida.  The record does not reflect any AOJ response to this request.  (It may be that the DRO hearing request was withdrawn; however, that is not documented in the record.  As noted above, the Veteran had subsequently requested a Board hearing but has since withdrawn that request.)  In light of the other development being requested, this matter should be clarified on remand.

Bilateral Hearing Loss

The Veteran's MOS was cannon crewman; VA has previously conceded exposure to acoustic trauma.  On April 2011 VA examination, he was not shown to have a hearing loss disability (as defined in 38 C.F.R. § 3.385) in either ear.  However, a September 2010 VA audiology treatment record shows mild to moderately-severe hearing loss in the right ear and mild to moderate hearing loss in the left ear.  The audiologist noted that his thresholds were slightly elevated and suggested that he be retested in four months.  A January 2011 VA audiology treatment record notes that the September 2010 results were elevated and unreliable.  The January 2011 audiological assessment showed normal hearing from 250-4000 Hertz sloping to a mild sensorineural hearing loss in the right ear, and normal hearing from 250 to 2000 Hertz in the left ear; reliable puretone results above 2000 Hertz could not be obtained because the Veteran stopped responding consistently.

In his August 2011 notice of disagreement, the Veteran claimed that his hearing acuity has worsened since he was last examined by VA.  Given that he is now service connected for tinnitus, hearing loss tends to be a progressive disability, and that he is competent to observe a diminution in his hearing capacity, and because the absence of a current hearing loss disability was a basis for the prior denial of his claim, a contemporaneous audiological evaluation to assess the Veteran's hearing is necessary.

Right Knee Disability

The record suggests that the medical evidence associated with the record is incomplete.  During November 2015 VA treatment, the Veteran reported undergoing a right knee arthroscopy in 2003, followed by outpatient physical therapy rehabilitation.  Records of this procedure and subsequent treatment are not associated with the record, and do not appear to have been sought.  As they may contain pertinent information, they should be secured.  Moreover, the Board notes that, should additional treatment records be received, a supplemental medical opinion which considers such records would be needed as well. Thus, the Board finds that a supplementary medical opinion is needed.

Right Ankle Disability

On March 2011 VA examination, the Veteran reported twisting his right ankle in 1981 and 1983.  Although the examiner noted that the Veteran's right ankle was normal on examination, a contemporaneous x-ray revealed subtle evidence of an old medial malleolar trauma with very minor degenerative changes noted in the tibiotalar joint.  Accordingly, the Board finds that a clarifying opinion is necessary to determine whether the Veteran has a current right ankle disability and whether such is related to any injury in service (to include a number of right ankle sprains therein).

The Veteran has asserted entitlement to a right ankle disability on a direct basis (as a result of right ankle sprains in service) and as secondary to his claimed right knee disability.  With respect to his claim of entitlement on a direct basis, the Board finds a clarifying opinion is necessary (as outlined above).  With respect to his claim of entitlement on a secondary basis, this claim is inextricably intertwined with the right knee knee claim being remanded, and consideration on that basis must be deferred at this time.

Accordingly, the case is REMANDED for the following:

1. The AOJ must contact the Veteran to inquire whether he still desires a DRO hearing and, if so, arrange for such hearing to be scheduled at his local RO.

2.  The AOJ should also ask the Veteran to identify the provider(s) of all evaluations and/or treatment he has received for the disabilities remaining on appeal (bilateral hearing loss and right ankle and right knee disabilities), and to provide any releases necessary for VA to secure private records of such treatment or evaluation, to specifically include any records related to the right knee arthroscopy performed in 2003.  The AOJ should secure for the record copies of the complete clinical records of the evaluations and treatment from all providers identified, to specifically include copies of all pertinent VA records that are not already associated with the record.  The Veteran should be notified of any negative replies, and these replies should also be documented in the claims folder.  The Veteran should be reminded that it is ultimately his responsibility to obtain and submit records from private sources.

3. The AOJ should arrange for an audiological examination of the Veteran (with audiometric studies) to ascertain whether he now has a hearing loss disability, and if so, its likely etiology.  The examiner should take as fact, for purposes of the opinion, that the Veteran was exposed to acoustic trauma in service and that he is service-connected for tinnitus.  The examiner should review the entire record in conjunction with the examination.  Based on review of the record (including this remand) and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Does the Veteran have a hearing loss disability for VA benefits purposes (as defined in 38 C.F.R. § 3.385)?

(b) If a hearing loss disability is found in either ear, what is the likely etiology of such disability? Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to his service, to include as due to exposure to noise trauma therein?  

(c) If a hearing loss disability is found to be unrelated to the Veteran's service, is it at least as likely as not (a 50% or greater probability) that it was (i) caused  or (ii) aggravated by (increased in severity due to) his service-connected tinnitus?  The opinion must address both causation and aggravation.

The examiner must explain the rationale for all opinions in detail.  

4.  After the development in instructions #1 and #2 above is complete, the AOJ should return the entire record to the March 2011 VA examiner for review and an addendum opinion regarding the etiology of the Veteran's right ankle disability (and the Veteran's right knee disability if and only if the Veteran responds with information relevant to the right knee arthroscopy performed in 2003).  If the March 2011 VA examiner is unavailable to provide the addendum opinion, the AOJ should arrange for another appropriate physician to review the record and provide the opinion sought.  Based on a review of the entire record and a copy of this remand, the examiner should provide opinions that respond to the following:

(a)  [If additional evidence is received regarding the Veteran's right knee arthroscopy: Is it at least as likely as not (a 50% or greater probability) that the Veteran's right knee disability is related to his service, to include as due to a May 1981 incident where he was hit in the right knee with the back end of an axe?]

(b) Is it at least as likely as not (a 50% or greater probability) that the Veteran's right ankle disability is related to his service, to include as due to the number or right ankle sprains sustained therein?  The opinion provider is requested to consider and discuss as necessary whether the X-ray findings noted during the 2011 VA examination report (showing subtle evidence of an old medial malleolar trauma with very minor degenerative changes noted in the tibiotalar joint) are at least as likely as not related to service and could be the basis for the Veteran's current ankle complaints.

(c) Is it at least as likely as not (a 50% or greater probability) that the Veteran's right ankle disability is (i) caused or (ii) aggravated by (increased in severity due to) his right knee disability?  The opinion must address both causation and aggravation.

The examiner must explain the rationale for all opinions in detail.  

5.  The AOJ should then review the record and re-adjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


